Citation Nr: 1808734	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-13 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, to include prostate cancer.

2.  Entitlement to service connection for removal of polyps.

3.  Entitlement to service connection for a bilateral eye disorder affecting the eyelids, to include a chalazion.


4.  Entitlement to service connection for obesity, to include secondary to asbestosis.

5.  Entitlement  to service connection for arteriosclerotic heart disease, to include secondary to major depressive and anxiety disorders.

6.  Entitlement to service connection for hypertensive vascular disease, to include secondary to major depressive and anxiety disorders.

7.  Entitlement to service connection for residuals of a stroke, to include secondary to asbestosis.

8.  Entitlement to service connection for a lung bacterium with pneumonia.

9.  Entitlement to service connection for a skin disorder, to include back tumors.

10.  Entitlement to service connection for migraine headaches.

11.  Entitlement to service connection for a gastrointestinal disorder, to include upset stomach, gastritis, and achalasia.

12.  Entitlement to service connection for a gallbladder disorder, to include calculi in the gallbladder and removal of the gallbladder, secondary to asbestosis.

13.  Entitlement to service connection for chronic balanitis.

14.  Entitlement to service connection for a blood disorder, to include anemia.

15.  Entitlement to service connection for diabetes mellitus, to include secondary to major depressive and anxiety disorders.

16.  Entitlement to service connection for peripheral neuropathy.

17.  Entitlement to service connection for a dental condition, for compensation purposes.

18.  Entitlement to service connection for fibromyalgia.

19.  Entitlement to service connection for chronic fatigue syndrome.

20.  Entitlement to service connection for sleep disturbance.

21.  Entitlement to service connection for a liver disorder, to include cirrhosis.

22.  What evaluation is warranted for major depressive and anxiety disorders prior to February 9, 2012?

23.  Entitlement to a total disability rating based on individual unemployability prior to February 9, 2012.

24.  Entitlement to special monthly compensation based on the need for aid and attendance or being housebound. 

25.  Entitlement to an effective date earlier than September 8, 2005 for the grant of service connection for major depressive and anxiety disorders.


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to November 1970.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2017, the Veteran was informed that his previously appointed representative was not accredited to represent claimants before VA.  In October 2017, the Veteran submitted correspondence indicating that he wished to represent himself pro se.

In July 2011, the Veteran was granted entitlement to service connection for erectile dysfunction and special monthly compensation under 38 U.S.C. 1114(k) for loss of use of a creative organ.  The Veteran previously perfected an appeal to the issues of entitlement to service connection for asbestosis and for a respiratory disorder characterized by growths of the lungs caused by asbestos.  In an August 2011 rating decision, entitlement to service connection for asbestosis (including restrictive lung disease) was granted.  These decisions are considered to be full grants of these benefits sought, and they are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In August 2013, the Veteran was granted a 100 percent evaluation for depressive and anxiety disorders, effective February 9, 2012.  As this is also a full grant of the benefit sought, only the evaluation for depressive and anxiety disorders for the period prior to February 9, 2012 remains on appeal.

The Veteran has been granted entitlement to a 100 percent total rating and to special monthly compensation under 38 U.S.C. § 1114(s) since February 9, 2012.  Therefore the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders from that date on is moot.  Cf. Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).

In August 2012, the Veteran requested increased evaluations for edema of each leg.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

In April 2017, the Veteran submitted a VA Form 21-0958 indicating disagreement with the effective dates assigned for asbestosis, right and left knee disabilities, right and left leg edema, and erectile dysfunction.  The Veteran also expressed a desire for an increased rating for right and left knee disabilities, right and left leg edema, and erectile dysfunction.  While this correspondence was not received within one year of any related rating decision, the Board notes that it could be accepted as an informal claim for benefits.  The Veteran is advised that effective March 24, 2015, VA requires claims to be submitted on a standard application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  The matter is referred to the AOJ as an intent to file a claim.  See 38 C.F.R. § 3.155(b).

The issues of entitlement to service connection for a prostate disorder, removal of polyps, right eyelid disorder, a blood disorder, arteriosclerotic heart disease, hypertensive vascular disease, a skin disorder, migraine headaches, a gastrointestinal disorder, a gallbladder disorder, diabetes mellitus, peripheral neuropathy, sleep disturbance, entitlement to special monthly compensation, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to February 9, 2012 are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Obesity is not a chronic disability for which VA disability benefits may be awarded.

2.  There is no probative, medical evidence of a current diagnosis of chronic balanitis.

3.  There is no probative, medical evidence showing any current residuals from the Veteran's 1999 stroke.

4.  There is no probative, medical evidence of any current disorder caused by lung bacteria with pneumonia.

5.  There is no probative, medical evidence of any current diagnosis of fibromyalgia.

6.  There is no probative, medical evidence of any current diagnosis of chronic fatigue syndrome.

7.  The preponderance of the evidence is against finding that the Veteran has cirrhosis of the liver or that fibrofatty changes in the liver are due to a disease or injury in service.

8.  The medical evidence does not establish that the Veteran has a dental condition for which service-connected compensation is payable.

9.  Prior to February 9, 2012, the Veteran's major depressive and anxiety disorders were manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  They were not manifested by total occupational and social impairment.

10.  The Veteran first submitted a claim of entitlement to service connection for a psychiatric disorder, initially claimed as depression, on September 8, 2005.  There is no communication or evidence received prior to September 8, 2005 which could be interpreted as an informal or formal claim of entitlement to service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  Obesity is not a disability for VA compensation purposes.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303; VAOPGCPREC 01-2017 (January 6, 2017).

2.  Chronic balanitis was not incurred or aggravated in service.  38 U.S.C. § 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

3.  Residuals of a stroke were not incurred or aggravated in service.  38 U.S.C. § 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

4.  Lung bacteria with pneumonia was not incurred or aggravated in service.  38 U.S.C. § 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

5.  Chronic fatigue syndrome was not incurred or aggravated in service.  38 U.S.C. § 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

6.  Fibromyalgia was not incurred or aggravated in service.  38 U.S.C. § 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

7.  A liver disorder was not incurred in or aggravated by service.  38 U.S.C. § 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

8.  A compensable dental condition was not incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1712, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 4.150 (2017).

9.  The criteria for the assignment of an initial evaluation of 70 percent, but no higher, for major depressive and anxiety disorders prior to February 9, 2012 have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2017).

10.  The criteria for entitlement to an effective date for the award of service connection for major depressive and anxiety disorders prior to September 8, 2005 have not been met.  38 U.S.C. §§ 5103, 5103A, 5110; 38 C.F.R. §§ 3.159, 3.105, 3.151, 3.400 (2017); 38 C.F.R. § 3.151 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  


Obesity

The Veteran contends that he has obesity because his body is not getting enough oxygen due to his service-connected asbestosis and because he is unable to be active due to his chronic joint pain.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Significantly, obesity is not a disease or injury for purposes of 38 U.S.C. § 1110 and may not be service connected on a direct basis.  Further, it is not a "disability" for the purposes of secondary service connection under 38 C.F.R. § 3.310.  See VAOPGCPREC 1-2017.  Rather, obesity is a finding or symptom and not a disability in and of itself for which VA compensation benefits are payable.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282   (1999); 61 Fed. Reg. 20,440  (1996).

Where obesity resulting from a service-connected disease or injury is productive of an impairment beyond that contemplated by the applicable rating criteria, VA may consider an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for the service-connected disability based on that impairment.  In this case, however, the question of entitlement to referral for consideration of an extraschedular rating due to functional impairment from obesity is neither an issue argued by the claimant nor reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  

Congress specifically limits entitlement for service-connected disease or injury to cases where those incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  Obesity is a finding that manifests itself only in examination and is not a disability for which service connection can be granted.  Therefore, service connection for obesity is not warranted.

Chronic Balanitis 

The Veteran contends that he has chronic balanitis, which was incurred during his active duty service.  In a May 2008 letter, the Veteran wrote that even though he was circumcised in service, chronic balanitis continues to cause problems in his sex life.  In a June 2008 letter, the Veteran wrote that he believes he continues to have chronic balanitis and that it will cause tumors all over his body and early death.

The Veteran's service treatment records show that he was given a circumcision in May 1970 to treat chronic balanitis.

The Veteran's VA and private treatment records do not show any further findings or treatment for balanitis or other penile infection.

In January 2011, the Veteran attended a VA genitourinary examination.  The Veteran reported that he began to experience balanitis while in the Navy in 1969, and that he was treated with circumcision.  He denied having another episode of balanitis since being circumcised.  The examiner diagnosed the Veteran with penile balanitis status post circumcision, and found that there was no further balanitis after the circumcision.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
In this case, the preponderance of the medical evidence of record is against finding that the Veteran has had balanitis at any time during the period on appeal.  The only medical record showing a diagnosis of balanitis is from 1970, and the weight of the probative medical evidence shows that this disorder was cured following the Veteran's in-service circumcision and that balanitis has not recurred since that time.  To the extent that the Veteran has argued that he has erectile dysfunction which is secondary to balanitis and circumcision residuals, the Veteran has already been granted service connection for erectile dysfunction, and that issue is no longer on appeal.

The law specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See Brammer, 3 Vet. App. at 225. In the absence of proof of the presently claimed disability, there can be no valid claim.  As the preponderance of the medical evidence shows that the Veteran does not have a diagnosis of chronic balanitis, there is no valid claim for service connection.  Id.
 
It is noted that in statements from the Veteran he confirms that he has not had a recurrence of balanitis since 1970.  Although he appears to sometimes assert that his in-service balanitis turned into a chronic blood disorder that has increased his later susceptibility to other diseases, there is absolutely no probative medical evidence that this is the case.  The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge such as symptoms of pain.  Questions of medical diagnosis not capable of lay observation or sensory perception remain within the province of medical professionals.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a complex medical matter, and the assertion in this instance holds no medical value.
 
Hence, the claim of entitlement to service connection for chronic balanitis is denied.  In reaching this decision the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C. § 5107(b).

Stroke

The Veteran contends that he had a stroke in 1999 which was caused by asbestos in his lungs.  The Veteran's submitted a claim of entitlement to service connection for his 1999 stroke in October 2005.  He has not identified any specific residuals from this stroke for which he believes service connection and evaluation should be assigned.

The Veteran's private treatment records show that in September 1999, the Veteran reported abdominal pain and sudden onset stuttering.  An MRI of the brain showed old lacunar changes, and a transesophageal echocardiography showed a thrombus in the left atrial appendage with mild mitral insufficiency.  He was diagnosed with embolic stroke from left atrial appendage thrombus causing speech apraxia
The Veteran was discharged in October 1999 after his speech had continued to improve.

A June 2013 treatment record noted that the Veteran had a left brain stroke that had previously affected the strength of the right side of his body and his speech in September 1999.  An echocardiography failed to reveal any obvious abnormalities.

The Veteran attended a VA examination of the brain and spinal cord in December 2010.  The examiner discussed the Veteran's medical history, including the normal results of a brain scan in September 2010.  Physical examination revealed no sensory impairment, and the motor system was normal.  The examiner found no current evidence of any residuals from a cerebral infarction that occurred in 1999.

There is no competent medical evidence of record which shows any residuals of the Veteran's 1999 stroke.  While he had weakness and speech impairment in the days immediately following his stroke, those symptoms resolved and they have not been shown to have recurred at any time since the Veteran submitted his claim in 2005.  The December 2010 VA examiner specifically addressed the Veteran's history of stroke, but did not find any residuals from the stroke.

In the absence of any evidence showing that the Veteran had any symptoms of this disability at or since the time of the claim, the current disability requirement is not met, and entitlement to service connection is denied.  Gilpin.  

The preponderance of the medical evidence of record is therefore against finding that the Veteran has had any residuals of a stroke at any time during the period on appeal.   To the extent that the appellant asserts that he has such symptoms, the Veteran as a layperson is not competent to render a competent opinion on such complex medical questions as to whether he has any stroke residuals, or any other symptomatology due to a stroke.  Such opinions are within the province of medical professionals, and the Veteran's lay assertion is outweighed by the findings of the December 2010 VA examiner.

The claim of entitlement to service connection for residuals of a stroke is denied.  In reaching this decision the Board has again considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C. § 5107(b).

Lung Bacteria with Pneumonia

The Veteran submitted a claim in February 2006 asserting that he had a lung bacteria due to pneumonia in 1999, due to exposure to asbestosis/service-connected asbestos.  In February 2008, the Veteran wrote that he had problems associated with his breathing, chest, lungs, and pain.

The Board does not find any evidence of record indicating that the Veteran has any current disorder characterized by lung bacteria or pneumonia.  The Veteran has attended several VA respiratory examinations throughout the course of the appeal, in June 2006, November 2011, and September 2012.  The Veteran was diagnosed with interstitial lung disease/asbestosis, but at none of these examinations was a lung bacteria or residuals of pneumonia found.  The Veteran's VA and private treatment records do not show any complaints or treatment related to a lung bacteria disorder or pneumonia.

The symptoms which the Veteran has described pertaining to his lungs, including chest pain and shortness of breath, have already been ascribed to asbestosis for which he is service connected.  There is no evidence indicating that any additional symptomatology exists that was not contemplated by this diagnosis.  See 38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (VA may not assign multiple ratings for duplicative or overlapping symptomatology.).  

As the Veteran's claimed symptomatology has already been compensated, and there is no competent medical evidence of record showing any further symptoms or diagnoses pertaining to lung bacteria or pneumonia, the current disability requirement is not met, and entitlement to service connection is denied.  See Gilpin, 155 F. 3d 1353.  

The preponderance of the medical evidence of record is therefore against finding that the Veteran has had a disability due to a lung bacteria with pneumonia at any time during the period on appeal.   To the extent that the Veteran asserts that he does have such a disability, the Veteran as a layperson, is not competent to render a probative opinion on such a complex medical question.  Such opinions are within the province of medical professionals, and the Veteran's lay assertions are outweighed by the findings of the VA examiners.

The claim of entitlement to service connection for lung bacteria with pneumonia is denied.  The Board has again considered the applicability of the benefit of the doubt doctrine, but the preponderance of the evidence is against the appellant's claim.  38 U.S.C. § 5107(b).

Chronic Fatigue Syndrome and Fibromyalgia

The Veteran has submitted claims of entitlement to service connection for chronic fatigue syndrome and fibromyalgia.  The Veteran's VA and treatment records show complaints of feeling tired, but are silent for any diagnoses of either chronic fatigue syndrome or fibromyalgia.  In November 2009, the Veteran was found to have fatigue that was multifactorial in nature.  It was noted that the Veteran could benefit from weight loss, an increase in activity, and treatment for depression and insomnia.  In April 2010, the Veteran complained of severe fatigue.  Since then, the Veteran has frequently complained of feeling tired.

The Board has reviewed all of the Veteran's extensive medical records, but finds that at no time has any medical professional found that he has a current diagnosis of chronic fatigue syndrome or fibromyalgia.  In the absence of any evidence showing that the Veteran has, or has had, either of these diseases at any time during the period on appeal, the current disability requirement is not met, and entitlement to service connection is denied.  Gilpin.  

The preponderance of the medical evidence of record is therefore against finding that the Veteran a current disability of chronic fatigue syndrome or fibromyalgia.   To the extent that the Veteran asserts that he does have such diseases, the Board again notes that the Veteran, as a layperson, is not competent to render a probative opinion on such a complex medical diagnosis.  Such opinions are within the province of medical professionals, and the Veteran's lay assertions are outweighed by the his VA and private medical records, which show that at no time have his symptoms been found to be due to fibromyalgia or chronic fatigue syndrome.

The claims of entitlement to service connection for fibromyalgia and chronic fatigue syndrome are denied.  The Board has again considered the applicability of the benefit of the doubt doctrine, but the preponderance of the evidence is against the claims.  38 U.S.C. § 5107(b).

Cirrhosis of the Liver

The Veteran also asserts that he has cirrhosis of the liver which is related to a blood infection in service.

A review of the Veteran's VA and private medical records do not show any diagnosis of cirrhosis of the liver.  An August 2004 CT of the abdomen and pelvis found fibrofatty changes in the liver, but not cirrhosis.  

In the absence of any evidence showing that the Veteran has, or has had at any time during the period on appeal, cirrhosis of the liver, service connection for such a disorder cannot be granted, as the current disability requirement is not met.  See Gilpin, 155 F. 3d 1353.  For the condition of fibrofatty changes in the liver, there is no probative medical evidence indicating that it is related to any event or injury in the Veteran's service.  There is no medical evidence indicating that this condition began until many years after the Veteran's service.  The Veteran has not indicated that he believes that this condition began during his service or that he received any diagnosis or treatment for a liver disorder prior to 2004.

There is no other evidence indicating that a relationship exists between the Veteran's fibrofatty changes in the liver and his military service.  The absence of such evidence is fatal to the claim.  

The preponderance of the medical evidence of record is therefore against finding that the Veteran a current disability due to cirrhosis of the liver.  To the extent that the Veteran asserts that he does have such symptoms, the Veteran is not competent to render a probative opinion as such opinions are within the province of medical professionals.  The Veteran's lay assertions are outweighed by the his VA and private medical records, which show that at no time have his symptoms been found to be due to cirrhosis of the liver.

The claim of entitlement to service connection for cirrhosis of the liver, to include fibrofatty changes in the liver, is denied.  The Board has again considered the applicability of the benefit of the doubt doctrine, but the preponderance of the evidence is against the claims.  38 U.S.C. § 5107(b).

Dental condition

The Veteran also claims entitlement to service connection for a dental condition.  In his April 2008 claim for a dental disability, the Veteran wrote that he started having dental problems in the Navy and they never stopped.  He wrote that he believed the chemicals he was exposed to impacted his teeth.  The Veteran's VA treatment records show that he has numerous missing teeth, and in April and July 2014, the Veteran was fitted for complete dentures.

The Board notes that the Veteran's service-connected disabilities are already rated as 100 percent disabling, and he has already begun receiving treatment for his dental conditions through VA.  See 38 C.F.R. § 3.381, 17.161(h) (2017).  Therefore the only question pertaining to the Veteran's dental claim that must be addressed at this time is whether entitlement to service connection for compensation purposes for a dental condition is warranted.

Disability compensation may be provided only for certain specified types of dental conditions.  The dental conditions for which service-connected compensation benefits are available are set under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2017).  For other types of service-connected dental conditions, the claimant may receive treatment only and not compensation.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161 (2017). 

Dental conditions that may be awarded compensable disability under 38 C.F.R. § 4.150 include: chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161. 

There are no statutory or regulatory provisions that might allow the Veteran to establish entitlement to service connection for compensation purposes for his dental conditions, including missing teeth and denture prosthesis.  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150.  Replaceable missing teeth may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.

While the Veteran has lost many teeth during his lifetime, he has not at any time indicated that he any dental condition which would be eligible for compensation under 38 C.F.R. § 4.150.  While the Veteran has credibly asserted that he has had tooth problems, and the evidence clearly shows that he has a current dental disability, the Board finds that VA regulations to not allow for service connection for a dental condition for purposes of compensation in this case.  

The Veteran asserts only that exposure to chemicals may have weakened his teeth and caused them to have problems later on.  There is no clinical evidence that the Veteran incurred any damage to the structure of his mouth or jaw in service that would allow for service connection for compensation purposes.  There is no medical evidence indicating that the Veteran has had loss of bone, malunion, or nonunion of the maxilla or mandible or any other potentially compensable dental condition.  

Based on the foregoing, the Board concludes that there is no basis under the law for the award of service-connected VA disability compensation for a current dental condition.  The weight of the medical or dental evidence is against finding that the Veteran has a condition falling under the categories of compensable dental conditions as set forth in 38 C.F.R. § 4.150.  The claim is denied.  The Board has considered the applicability of the benefit of the doubt doctrine, but the preponderance of the evidence is against the appellant's claim.  See 38 U.S.C. § 5107(b).


Increased Rating for major depressive and anxiety disorders

The Veteran contends that his major depressive and anxiety disorders warrant an initial rating higher than 50 percent prior to February 9, 2012.  The Veteran has been service connected for major depressive and anxiety disorders with a 50 percent rating, effective September 8, 2005.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434 (the General Rating Formula for Mental Disorders (General Formula), which provides for a 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent rating is warranted when the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence in this case the Board also considers the various global assessment of functioning scores that clinicians have assigned.  The global assessment of functioning score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995). A global assessment of functioning score of 61 to 70 indicates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships. A global assessment of functioning score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning. A global assessment of functioning score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job). The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a global assessment of functioning score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would just a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has reviewed all of the Veteran's extensive psychiatric treatment records, and finds that a 70 percent initial rating, but no higher, is warranted prior to February 9, 2012.

The Veteran has attended regular VA psychotherapy since November 2006 and has been diagnosed with a depressive disorder.  At his sessions, he has had obsessive thought processes and sometimes perseverate speech, and occasionally been found to have limited insight and judgment.  He has also shown irritability and quickness to anger in his sessions, and he has expressed feeling angry and even rageful about his health situation and his frustrations with the VA claims process.  He has reported feeling depressed, having nightmares, having difficulty sleeping, and inability to control his anger.  His thought process and speech were always found to be normal, and mood and affect have been appropriate, dysphoric, or fatigued.  He has always had good eye contact and clean, appropriate appearance

On most occasions he denied any hallucinations or delusions, although at times he has reported hearing or seeing decreased loved ones.  In January 2006 he was noted to have hallucinations after he reported that he saw things out of the corners of his eyes at times, and that they look like people who have passed on.

At the majority of the Veteran's treatment sessions, he has denied any suicidal thoughts, and he has never been found to be an imminent suicide risk, although he has reported suicidal ideation on multiple occasions.  In October 2005 he stated that he did think about death on occasion, but he had never entertained suicide or developed a plan.  In March 2009, he discussed a friend who had committed suicide and stated that he could identify with such frustrations, but denied any intent or plan to harm himself or others.  In May 2009, he called VA and denied suicidal ideation, stating that he was more frustrated with the VA system rather than being depressed, although he later was seen by a case manager and reported having thoughts of suicide.  Later that month, the Veteran reported severe depression and passive suicidal ideation without plan.  At January and June 2009 suicide risk assessments, the Veteran discussed having attempted suicide in the 1990s, but said that he was not suicidal now.  In June 2009, he was found to have passive suicidal ideation without a plan, and his recent and remote memory were impaired.

The Veteran's global assessment of functioning scores have ranged from 49 to 68.

The Veteran attended a VA examination in October 2008.  The Veteran reported that he had stopped working due to back problems and stated that he had "attitude problems" as well.  On examination, the Veteran was alert and oriented, with linear thought processes.  His speech was spontaneous and fluent.  When asked about hallucinations, he reported that at times he did hear noises or voices, and saw his deceased father and brother sometimes.  He reported that he had thoughts of suicide in the past and that this stayed on his mind.  He stated that years ago he took an overdose of pain medication, but that he did not currently have any suicidal ideation.  The examiner wrote that the Veteran had problems with sleep difficulty, depressed mood, isolation, poor motivation, hopelessness, suicidal ideation, and anxiety.  The Veteran had moderate to severe impairment in functioning.  He diagnosed the Veteran with major depressive and anxiety disorders and assigned a global assessment of functioning score of 49.

At a March 2009 VA examination the Veteran presented similarly, with normal orientation and fluent speech.  His affect was blunted.  He reported moderate dysphoria, with occasional crying, difficulty maintaining sleep, social withdrawal, irritability, decreased self-esteem, loss of libido, and feelings of hopelessness and helplessness.  He had passive thoughts of death, but denied any suicidal ideation or plan.  The examiner assigned the Veteran a global assessment of functioning score of 50, and found that he had moderate to severe impairment in social functioning and moderate impairment in occupational functioning.

At a January 2011 VA examination the Veteran denied any suicidal or homicidal ideation, but reported problems with anxiety and worry, low energy, and forgetfulness.  The Veteran reported that he had no close friends outside of his family, and that in his free time he read the Bible, played the piano, and worked on old cars and trucks.  He reported attending church, but having difficulty being around others.  The Veteran was alert and oriented, with linear thought process, a mildly blunted affect, spontaneous speech, and a mildly impaired memory.  He denied any current auditory and visual hallucinations, but reported that at times he had visions of deceased relatives.  The examiner assigned the Veteran a global assessment of functioning score of 50 and found that he had moderate to severe impairment in functioning.

Based on the evidence above, the Board finds that an initial evaluation of 70 percent for the entire period on appeal, September 8, 2005 to February 8, 2012, is warranted.  Throughout this period, the Veteran had significant problems with anger, sometimes resulting in inappropriate behavior or outbursts.  He had serious problems with adapting to stressful situations and maintaining relationships, and occasional auditory and visual hallucinations.  Most significantly, the Veteran demonstrated suicidal ideation on multiple occasions.  The Board therefore affords the Veteran the benefit of the doubt and assigns an initial rating of 70 percent prior to February 9, 2012.  In assigning this rating, the Board finds that while many, though not all, of the rating criteria for 70 percent are satisfied, an increased rating for a psychiatric disorder does not require that all deficiencies listed in the rating criteria are met.  See Mauerhan, 16 Vet. App. at 443.  The evidence of record reflects an overall disability picture of occupational and social impairment with deficiencies in most areas, and accordingly, the Board grants an initial 70 percent evaluation for major depression with anxiety.

The Board does not, however, find that a 100 percent evaluation is warranted at any time prior to February 9, 2012.  While the Veteran has demonstrated severe symptoms associated with his major depressive and anxiety disorders, the overall evidence is not reflective of total occupational and social impairment.  The evidence shows that the Veteran has suffered from severe depression, and that his extreme irritability and anger outbursts have caused problems in his social life and employment.  However, the evidence does not show that is has caused him total functional impairment.  He has not at any time been shown to have gross impairment in thought processes of communication.  He has generally been well oriented to person, time, and place.  He could maintain his own personal hygiene, make good eye contact and interaction, and usually had no impairment of thought process or communication.  While his insight and judgment were occasionally found to be limited, he was still generally able to be introspective about his condition and discuss ways to make positive changes in his life.  

The Veteran clearly has significant but not total, social impairment.  The Veteran has reported that he has no friends outside of his family.  He does, however, get along well with many members of his family and takes pleasure in hobbies such as playing the piano, writing music, and repairing old vehicles.

The Veteran has reported occasionally hearing the voices of people he knows have died, or seeing these people out of the corners of his eyes.  While this does constitute the presence of auditory and visual hallucinations, these hallucinations have not caused the Veteran any serious functional impairment.  He has always presented them as knowing that they are not, in fact, there, and that these people are still deceased.  There is no indication that he has persistent delusions or hallucinations, or that they have contributed to total social and occupational impairment.  The Veteran's memory has usually been intact, although on occasion it has been noted to be mildly impaired.  There is no evidence of any more pervasive memory loss, and the Veteran has never failed to know his own name, address, or occupation.

The Veteran's most serious symptomatology appears to be his suicidal ideation.  This is a serious symptom and forms the basis of the increase of his initial rating to 70 percent, but it has never been shown to be of such severity that a 100 percent rating is warranted.  The Veteran's suicide attempt was made in the 1990s or 2000, prior to the period now under appeal, and the Veteran has never indicated that he had an active plan for suicide since he filed his claim in 2005.  There is no medical evidence indicating that he was a persistent danger to himself or others, and no indication that he has performed any violent or dangerous act at any time from 2005 to 2012.  The frequency and duration of these symptoms is thus not found to constitute symptomatology consistent with higher than a 70 percent rating.

The Board further finds that none of the global assessment of functioning scores the Veteran has been assigned, ranging from 49 to 68, alone, provide a basis for assigning a rating in excess of 70 percent.  The Veteran's lowest global assessment of functioning score was a score of 49, is reflective of not more than serious impairment in areas such as work, family relations, judgment, thinking, and mood.  This level of impairment is adequately reflected in the assignment of a 70 percent rating and does not indicate any level of symptomatology that would be encompassed by a higher 100 percent rating.

The Board considered the Veteran's symptoms which are not included in the rating criteria listed under 38 C.F.R. § 4.130 and whether they constitute symptoms that would be comparable in type and degree (frequency, severity, and duration) to the criteria for a 100 percent rating.  See Mauerhan, 16 Vet. App. at 443.  The Veteran has complained of nightmares, sleep disturbance, insomnia, fatigue, and feelings of hopelessness.  Though these symptoms are significant, the Board, in weighing all of the evidence, does not find that these symptoms are of a comparable severity to the very extreme symptomatology required for a rating of 100 percent, as such symptoms would not cause total occupational and social impairment.

The Board notes that the lay assertions of the Veteran have been considered, and are part of the reason why a 70 percent initial evaluation has now been assigned.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran has argued that a 100 percent rating is warranted for the entire period on appeal, these assertions are outweighed by the more probative evidence provided by the examinations of qualified mental health professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  Furthermore, the symptoms described in the Veteran's lay statements are consistent with those noted in the VA treatment records and comport with the 70 percent rating that has now been assigned.  As such, these lay statements do not provide any basis upon which to assign any higher rating.

The Veteran has also asserted that he should be assigned separate ratings for his depressive and anxiety disorders.  The Board does not agree.  To separately rate these would result in "pyramiding." Simply put, the practice of assigning multiple disability ratings for the same disability under various diagnoses, i.e., pyramiding, is to be avoided.  38 C.F.R. § 4.14.  As such, the Veteran cannot be granted a separate disability rating for a second psychiatric disorder without identifying separate symptomology that is distinct from the manifestations of his other service-connected acquired psychiatric disorder.  While the Board acknowledges that separately diagnosed psychiatric conditions may be separately rated if they result in different manifestations, the Veteran's VA examiners have indicated that the majority of the Veteran's symptomatology is attributable to his major depressive disorder.  Cf. Amberman v. Shinseki, 570 F.3d 177, 1380 (Fed. Cir. 2009).  There is no medical evidence indicating that the Veteran has fully separate manifestations of anxiety disorder which are not overlapping with his symptoms attributed to his depressive disorder.  To the extent that he has the additional symptom of occasional feelings of anxiety, however, these symptoms have been considered as well when evaluating the Veteran's overall occupational and social impairment due to his psychiatric disorders, and all these symptoms, taken together, form the basis of his grant of a 70 percent rating.  

In sum, the Board finds that the appellant's impairment due to major depressive and anxiety disorders has been most consistent with a 70 percent disability rating for the entire period from September 8, 2005 to February 9, 2012.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating than the 70 percent now assigned, that doctrine is not applicable.  38 U.S.C. § 5107(b).

Lastly, the Board notes that the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities, and will not be discussed at this time.  Yancy, 27 Vet. App. at 494.

Earlier Effective Date for a grant of service connection for major depressive and anxiety disorders

The Veteran contends that he should be awarded an effective date in 1970 or 1971 for the grant of service connection for depressive and anxiety disorders because he has been filing claims for benefits throughout his life since service, and has been through a great deal of pain because of it.  He also contends that a 100 percent evaluation from his time of discharge to the present is warranted, and that he did not file a claim immediately after service, because he did not know the extent of his mental disease at the time.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The Veteran first submitted a claim of entitlement to service connection for depression in a letter received on September 8, 2005.  In a December 2008 rating decision, the Veteran was granted entitlement to service connection for major depressive and anxiety disorders and assigned an effective date of September 8, 2005.  The Board finds that this effective date is correct, and there is no evidence indicating that any earlier effective date is warranted.

The regulatory provisions in effect at the time of the Veteran's 2005 claim  and earlier required that VA look to all communications from the appellant, which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2005); see Servello v. Derwinski, 3 Vet. App. 196 (1992).  There is absolutely no correspondence of record received from the Veteran at any time prior to September 8, 2005 that could be construed, even under a sympathetic reading, as a formal or informal claim of entitlement to service connection for any psychiatric disorder.

While the Veteran has asserted that he believes he did submit a claim for benefits prior to 2005, this is not supported by the record.  There is a presumption of regularity that government officials, including VA employees, have properly performed their duties, and there is no indication that any VA officials failed to properly address any submission by the Veteran in the years prior to 2005.  The Veteran has not demonstrated the clear evidence of irregularity that is necessary to overcome the presumption of regularity that attaches to the actions of Government officials.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").

In sum, there are no other documents that might be construed, even in the broadest sense, as a claim of entitlement to service connection for a psychiatric disorder prior to the September 8, 2005 claim.  In the absence of any other communication from the Veteran prior to September 8, 2005, there is no basis for granting an earlier effective date.

To the extent that the Veteran has argued that he has had a psychiatric disorder since his separation from service to the present and that he deserves to be compensated for this time regardless of having filed any other claims prior to 2005, the Board is bound by the laws and regulations that apply to veterans claims.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 19.5, 20.101 (2017).  While acknowledging the Veteran's contentions, given the binding nature of the applicable statutory and regulatory provisions recited above, the Board has no option but to deny entitlement to an effective date prior to September 8, 2005.  The Board will not grant the Veteran's claim on an equitable basis, and it is required to follow the specific provisions of the controlling law and regulations.  See 38 U.S.C. § 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to service connection for obesity is denied.

Entitlement to service connection for chronic balanitis is denied.

Entitlement to service connection for residuals of a stroke is denied.

Entitlement to service connection for a lung bacteria with pneumonia is denied.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for a liver disorder is denied.

Entitlement to service connection for a dental condition, for compensation purposes, is denied.

Entitlement to an initial rating of 70 percent, but no higher, for major depressive and anxiety disorders prior to February 9, 2012 is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to an effective date earlier than September 8, 2005 for the grant of service connection for major depressive and anxiety disorders is denied.


REMAND

Bilateral Eye Disorder

The Veteran contends that he has "droopy" eyelids which are difficult to keep open and which he believes are related to a condition he had treated while still in service.  The Veteran wrote in February 2008 that before his separation from service, he was found to have a "debilitating tumor" on his eye.  He wrote in April 2008, however, that he had the tumor removed within one year of separation from service.  In subsequent correspondence, he explained that while he reported the tumor in service, he was advised to have it taken care of after he left the Navy.  He wrote that he was even called "knotted eye" because of this abnormality on his eye.

The Board notes that entitlement to service connection for an eye condition (chalazion right upper lid) was denied in a June 1971 rating decision.  The Veteran has asserted that he did not file this claim and that it was fraudulently filed by someone wishing to receive his benefits, perhaps to indicate that he does not believe that new and material evidence should be required to reopen the current claim on appeal.  The Board accepts that the Veteran's current claim, though similar to the claim denied in 1971, is sufficiently distinct in both symptoms and current diagnoses from the disease previously denied, that it does constitute a new claim.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries").  New and material evidence is therefore not required to address this claim on the merits.

A July 2008 treatment record a private eye doctor indicated that the Veteran complained of droopy eyelids and feeling tired, reporting that the droop increased after his stroke in 1999.  He was diagnosed with ptosis of the upper lids, secondary to brow ptosis, levator slip and minimal dermat bilateral upper lids and dermatochalasis, bilateral upper lids.  The Veteran also reported having a tumor removed from his right upper lid in 1971.

In June and July 2010, the Veteran reported having eyelid droop since he was in service that had progressively gotten worse.  The Veteran was diagnosed with ptosis, miosis, and Horner's syndrome.  At an October 2010 neurology consultation, the Veteran reported having left eye droopiness for 10 years, and increased droopiness with headaches.  The examiner was unsure that the Veteran had Horner's syndrome, but did find partial ptosis and relatively miotic left pupil.
At a March 2011 eye evaluation, the Veteran was found to have levator dehiscence and questionable Horner's syndrome.

While the Veteran's November 1970 separation examination found normal eyes, the Board accepts that the appellant is competent to report having had a tumor removed from his eyelid in 1970, and the presence of a June 1971 request for VA records pertaining to treatment of an eye condition suggests that the Veteran may have had some had sort of eye treatment around that time.  The Board therefore remands this issue in order to afford the Veteran with an eye examination and to obtain a medical opinion regarding the etiology of any current eye disorder.

Prostate and Polyps

The Veteran contends that his prostate condition is caused by his problems with erectile dysfunction and inservice circumcision.  The Veteran has also written that he was told in service that he had a hernia.  The Veteran also contends that his polyps are caused by a problem with "human serum albumin," that this "disease" first began in service, and that this is demonstrated by blood tests which showed negative acute phase protein.  He also has related these polyps to his recently diagnosed prostate cancer.  He has frequently referenced a November 4, 1970 test in service in which his serology was found to be rapid plasma reagin non-reactive.

The Veteran's private and VA treatment records show multiple evaluations related to prostate disorders and colon polyps, and note a past history of hernia repair.  In April 2001, a flexible sigmoidoscopy found multilobular polyp in the sigmoid colon, which was to be removed.  In October 2005, the Veteran was treated for a sigmoid colon polyp.  A September 2006 evaluation noted a history of bladder outlet obstructive symptoms.  The Veteran was also diagnosed with benign prostatic hypertrophy.  In June 2009, the Veteran complained of urinary frequency and urgency, but an abdominal ultrasound was normal.  A May 2009 CT scan of the abdomen showed a hiatal hernia.

A July 2010 CT scan found colonic diverticulosis and a small cyst, and in July 2012, a colonoscopy found a sessile polyp in the colon.  In December 2014, he reported that he had been told that he had prostate cancer since 2007, but the physician noted that his 2009 CT scan showed no abnormality, and his prostate-specific antigen (PSA) was normal.  The Veteran then attended a private urology evaluation in November 2015, and was found to have elevated PSA, benign prostatic hypertrophy without obstruction, and urinary tract infection.  A March 2016 prostate biopsy was positive for carcinoma, and he was diagnosed with prostate cancer.  Subsequent treatment records from 2016 show radiation treatment for prostate cancer.

Because the evidence does clearly establish that the Veteran has a current diagnosis of prostate cancer, as well as other symptomatology related to the prostate, colon, and polyps during the period on appeal, and no VA examination has yet been afforded to the Veteran to determine whether a relationship exists between the Veteran's current disorders and any event in military service, including his in-service treatment for chronic balanitis, these issues are remanded for examination and opinion.  

Heart and Vascular Disease

The Veteran wrote in May 2006 that he had severe chest pain all through service.  He has also asserted that hypertension started while he was still in the Navy.

The Veteran's private and VA treatment records show that he has been diagnosed with hypertension, ischemia, cerebrovascular disease, and congestive heart failure.  At a January 2011 VA examination, the Veteran was diagnosed with nonischemic cardiomyopathy.

The Veteran has asserted that he had symptoms of chest pain and hypertension in service, and his prior representative asserted that the Veteran's heart disorder may be aggravated by his service-connected psychiatric disorder.  The Veteran has not yet been afforded a VA examination for his heart and vascular disease, and therefore these issues are remanded in order to afford the Veteran such an examination.

Gallbladder Disorder

The Veteran also claims entitlement to service connection for residuals of a gallbladder disorder and gallbladder removal.  

The Veteran's private medical records show a past history of gallstones.  In January 2000, the Veteran was treated for cholelithiasis and chronic cholecystitis and underwent a laparoscopic cholecystectomy.

As this issue therefore appears to be closely connected to the Veteran's claim of entitlement to service connection for a gastrointestinal disorder, which is now being remanded for a new VA medical opinion, the Board also remands this issue to determine if the Veteran has any current residuals of his gallbladder removal and if they are secondary to any service-connected disability.


Skin Disorder

The Veteran contends that he has a skin disorder which was incurred during his active duty service.  The Veteran wrote in April 2008 that he had "tumors" all over his back.

The Veteran attended a VA examination in January 2011.  He reported experiencing a recurrent, maculopapular rash on his flank, posterior, arms, and legs.  He said that he had been diagnosed by a private physician with tinea corporis.  Examination found a few scattered rashes.  The examiner also diagnosed tinea corporis.  The examiner did not provide any medical opinion regarding the etiology of this disorder.  This issue is therefore remanded in order to obtain a new VA examination and medical opinion prior to further adjudication.

Headaches and Gastrointestinal Disorder

The Veteran has submitted written statements asserting that his headaches and stomach pains began while he was still in service.

The service treatment records show that in December 1969 and March 1970, the Veteran was complained of a frontal headache.  In April 1970, he reported headache and pain in his lower left quadrant.  In August 1970, he was treated for an upset stomach.

The Veteran's VA and private treatment records show complaints of heartburn, epigastric pain, and headache pain throughout the period on appeal.  A May 2003 evaluation revealed findings suggestive of mild esophagitis.  A July 2004 upper endoscopy found evidence of antral gastritis and possible small to moderate size esophageal varices.  In September 2004, the Veteran reported heartburn and complaints of epigastric pain.  In August 2006, he complained of solid food dysphagia, pyrosis, and acid regurgitation.  An April 2007 endoscopy found bile reflux, gastric retention, and gastric polyps, and the Veteran was treated for dysphagia.  In May 2007, he was treated for gastroparesis and esophagitis.  Dr. T.M. wrote in July 2007 that the Veteran had achalasia.  In November 2007, the Veteran underwent a laparoscopic gastric bypass procedure.  

In April 2009, the Veteran reported having headaches every day.  In November 2009, the Veteran reported increased frequency of headaches, and he was evaluated by neurology in October 2010, and was diagnosed with migraine headaches.  At a May 2011 neurology evaluation, the Veteran was also diagnosed with migraine headaches.

In October 2008, the Veteran attended a VA examination with a physician to evaluate his headaches and gastrointestinal conditions.  The examiner diagnosed the Veteran with achalasia and nonspecific headaches, but found that they were less likely than not related to service.  His rationale was that the medical evidence did not show any treatment for headaches or gastrointestinal problems until many years after service, and he did not find that the Veteran had a diagnosis of migraine headaches.

The Veteran attended a VA neurological examination in December 2010.  The examiner diagnosed the Veteran with tension type headaches, but said that they were not related to the headaches experienced in service, because the current headaches were not migraine in nature.  At a January 2011 VA examination, the Veteran was diagnosed with achalasia of the esophagus, status post esophageal dilatations in 2007, with none since then.

The Board finds that these VA examinations are inadequate to decide these issues at this time.  The VA examiners found that the Veteran did not have a diagnosis of migraine headaches, but the appellant's own treatment records show that he has undergone neurology examination and been found to have a current diagnosis of migraine headaches.  The examiners also failed to provide adequate rationale for why the Veteran's current type of headaches must be unrelated to his headaches in service, and failed to address the appellant's reports of stomach pain in service and his lay statements asserting that he first experienced stomach problems in service and that they continued to progressively worsen since this time.  These issues are therefore remanded in order to obtain addendum medical opinions.

Diabetes Mellitus and Peripheral Neuropathy

The Veteran contends that he has diabetes mellitus, which was either caused in service or is secondary to his service-connected psychiatric disorder.

In April 2007, a VA physician diagnosed the Veteran with diabetes mellitus.  In May 2007, the Veteran was also diagnosed with diabetes mellitus by a private physician.  He was later found to have both diabetes mellitus and peripheral neuropathy, noted to be likely due to diabetes.

In August 2008, it was found that his diabetes was completely better and he was off all medications.  In February 2009, after the Veteran had lost 110 pounds, his physician found that his diabetes was "completely cured."

He continued, however, to complain of numbness throughout his body, and in April 2010 was diagnosed with severe peripheral neuropathy.

While the Veteran's diabetes mellitus appears to have resolved, it seems that he likely did have a diagnosis of diabetes mellitus at the time that he filed his initial claim in 2008.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (The "current disability" requirement for service connection is met if disability is shown at any time during the claims period.).  As he has asserted that his diabetes mellitus is caused or aggravated by his service-connected psychiatric disorder, the issue is remanded in order to obtain a VA medical opinion regarding this etiology.  

The Veteran has also been found to have a diagnosis of peripheral neuropathy, which may be secondary to diabetes mellitus.  In addition to the likelihood that these two issues are intertwined, the Veteran is service-connected for right and left lower leg edema with presumed venous insufficiency.  This issue is also remanded in order to obtain a medical examination and opinion regarding the nature and etiology of any peripheral neuropathy, and to determine whether he has lower extremity symptomatology that is separate and distinct from the disability that is already service connected.

Blood Disorder

The Veteran also contends that he has a blood disorder, to include anemia, which he believes had its onset during his military service.  The Veteran's postservice treatment records show that in August 2006, he was diagnosed with microcytic hypochromic anemia.  The Veteran's treating medical providers have indicated that anemia may be related to his gastrointestinal problems.  As this issue is intertwined with the issue of entitlement to service connection for a gastrointestinal disorder, a decision cannot be entered until that issue has been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board also notes that it is unclear whether the Veteran intended to file a claim for a blood disorder other than anemia.  The Veteran's VA and private treatment records do not show any diagnoses of diseases of the blood.  A December 2014 private treatment record noted other abnormal blood chemistry in relation to his PSA, and he was evaluated by urology.  In April 2014, the Veteran was found to have hypercalcemia, with calcium levels elevated since January 2012.  The AOJ should contact the Veteran and request that he provide information to clarify whether his claim of entitlement to service connection for a blood disorder is intended to encompass any specific blood disorder other than anemia.

Sleep Disturbance

The Veteran has submitted a claim of entitlement to service connection for sleep disturbance.  He has submitted records showing that he has been diagnosed with sleep apnea, and also wrote in multiple written statements that he has trouble sleeping and insomnia due to his anxiety disorder and due to pain.

A September 2007 polysomnogram report found that the Veteran had obstructive sleep apnea.  The Veteran's private treatment records also show frequent complaints of insomnia and excessive daytime sleepiness.

It is unclear whether the Veteran is claiming entitlement to service connection for sleep apnea or for insomnia secondary to his service-connected psychiatric disorder or other service-connected disorders.  This issue is remanded in order to attempt to clarify for what disability the Veteran is claiming entitlement to service connection and to obtain an addendum medical opinion on whether the Veteran has any sleep disorder that is caused or aggravated by a service-connected disability.

Special Monthly Compensation and individual unemployability 

The Veteran also asserts that he should be entitled to special monthly compensation on the basis of the need for aid and attendance and to a total disability evaluation based on individual unemployability due to service connected disorders prior to February 9, 2012.  As these issues are intertwined with the remaining issues on appeal, a decision on these claims cannot be entered until the issues pertaining to the remaining claims of entitlement to service connection have been resolved.  See Harris, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to ask him to clarify the nature of the sleep disturbance disorder and blood disorder that he is claiming.

2. Provide the Veteran with another opportunity to submit a completed release VA Form 21-4142 authorizing VA to request any additional, relevant private treatment records.  The Veteran should be advised that he can also submit those records himself.  If the Veteran provides a completed release form, then request the identified treatment records.  All attempts to secure those records must be documented in the Veteran's claims file, and he and his representative should be notified of any unsuccessful efforts.

3. Obtain any outstanding, pertinent VA treatment records.  If any such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4. Thereafter schedule the Veteran for a VA eye disorder examination with a qualified examiner to address the nature and etiology of any current eye disability, including any disorder of the eyelids.  The examiner must specify in the report that all VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should address the following:

a) What are the Veteran's current diagnoses pertaining to the eyes?  Please address the Veteran's treatment records indicating that he has been diagnosed with ptosis, miosis, levator dehiscence, and possible Horner's syndrome.

b) For each and every diagnosed eye disorder, address whether it is at least as likely as not that the eye disorder had its onset during, or is otherwise related to any event or injury in the Veteran's period of military service.  Please address the Veteran's assertion that he had a tumor removed from his right eyelid in 1970, keeping in mind that the Veteran is competent to report that he had visible skin changes.

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

5. Schedule the Veteran for a VA examination with a qualified examiner to address the nature and etiology of any current prostate disorder, to include prostate cancer, and polyp disorder, to include colon polyps.  The examiner must specify in the report that all VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should address the following:

a) Are there any current diagnoses pertaining to the prostate  to include prostate cancer?  Does the appellant have a disorder manifested by polyps?  Please address the Veteran's treatment records indicating that he has been diagnosed with colon polyps, benign prostatic hypertrophy, and prostate cancer.

b) For each and every diagnosed disorder, address whether it is at least as likely as not that the disorder had its onset during, or is otherwise related to any event or injury in the Veteran's period of military service.  Please address the Veteran's assertion that chronic balanitis in service led to chronic prostate and urinary problems and that the November 4, 1970 test in which his serology was found to be rapid plasma reagin non-reactive was indicative of a blood disorder that later led to the development of colon polyps.

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

6. Schedule the Veteran for a VA examination with a qualified examiner to address the nature and etiology of any current heart disease or vascular disease disorder.  The examiner must specify in the report that all VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should address the following:

a) What are the Veteran's current diagnoses pertaining to the heart or vascular disorders?  Please address the Veteran's treatment records indicating that he has been diagnosed with hypertension, ischemia, cerebrovascular disease, and congestive heart failure, and nonischemic cardiomyopathy.

b) For each and every diagnosed disorder, address whether it is at least as likely as not that the disorder had its onset during, or is otherwise related to any event or injury in the Veteran's period of military service.  Please address the Veteran's assertion that he had symptoms of chest pain and hypertension while he was on active duty service.

c) For each and every diagnosed disorder, address whether  it is at least as likely as not that the disorder was either (i) caused or (ii) aggravated (worsened beyond the natural progression) by the Veteran's service-connected major depressive and anxiety disorders or right and left lower extremity edema with venous insufficiency?

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

7. Schedule the Veteran for a VA examination with a qualified examiner to address the nature and etiology of any current skin disorder.  The examiner must specify in the report that all VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should address the following:

a) What are the Veteran's current diagnoses pertaining to a skin disorder?  Please address the prior diagnosis of tinea corporis.

b) For each and every diagnosed skin disorder, address whether it is at least as likely as not that the disorder had its onset during, or is otherwise related to any event or injury in the Veteran's period of military service. 

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

8. Schedule the Veteran for a VA examination with a qualified examiner to address the nature and etiology of any current gastrointestinal disorder, post-gallbladder removal residuals, and anemia.  The examiner must specify in the report that all VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should address the following:

a) What are the Veteran's current diagnoses pertaining to any gastrointestinal disorder, or any diagnoses that have been present at any time during the period on appeal?  Please address the Veteran's treatment records indicating that he has been diagnosed with heartburn, esophagitis, gastric polyps, achalasia, and gastric reflux disease.

b) For each and every diagnosed gastrointestinal disorder, address whether it is at least as likely as not that the disorder had its onset during, or is otherwise related to any event or injury in the Veteran's period of military service.  Please address the Veteran's assertion that he has had stomach problems from the time of his service to the present and the service treatment records showing April 1970 complaints of lower quadrant pain and August 1970 treatment for upset stomach.

c) For each and every diagnosed gastrointestinal disorder, address whether  it is at least as likely as not that the disorder was either (i) caused or (ii) aggravated (worsened beyond the natural progression) by the Veteran's service-connected major depressive and anxiety disorders?

d) Please describe any residuals due to the claimant's January 2000 gallbladder surgery.  Please address whether this symptomatology can be differentiated from any symptomatology associated with any diagnosis found pertaining to a separate gastrointestinal disorder.

e) Is it at least as likely as not that the Veteran's cholecystectomy is otherwise related to any event or injury in the Veteran's period of military service?  

f) Is it at least as likely as not that anemia was either (i) caused or (ii) aggravated (worsened beyond the natural progression) by any gastrointestinal disorders?  If anemia is due to a gastrointestinal disorder please identify the disorder.

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

9. Schedule the Veteran for a VA neurological examination with a qualified examiner to address the nature and etiology of any current headache disorder or peripheral neuropathy.  The examiner must specify in the report that all VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should address the following:

a) What are the Veteran's current diagnoses pertaining to headaches or peripheral neuropathy?  

Please discuss the Veteran's past diagnoses of migraine headaches and severe peripheral neuropathy.

b) Are the Veteran's symptoms associated with peripheral neuropathy separate and distinct from his symptoms associated with his service-connected right and left leg edema with venous insufficiency?

Is it at least as likely as not that the Veteran's peripheral neuropathy has been either (i) caused or (ii) aggravated (worsened beyond the natural progression) by the Veteran's service-connected right and left leg edema with venous insufficiency?

c) Does the Veteran have a current headache disorder which has been at least as likely as not either (i) caused or (ii) aggravated by his service-connected major depressive and anxiety disorders?

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

10. Obtain an addendum medical opinion from a physician to address the etiology of his diabetes mellitus and sleep disorder.  The sleep disorder opinion requested should reflect whatever specific disorder the Veteran indicates he is claiming service connection for pursuant to directive one above.

a) Is diabetes mellitus at least as likely as not related to any event or injury in the Veteran's period of military service?  Please note that the Veteran's records show that he had a diagnosis of diabetes mellitus until 2008.

b) Was the Veteran's diabetes mellitus at least as likely as not (i) caused or (ii) aggravated by his service-connected major depressive and anxiety disorders?

c) Is the Veteran's sleep disorder at least as likely as not related to any event or injury during his period of military service?  

b) Was the Veteran's sleep disorder at least as likely as not (i) caused or (ii) aggravated by his service-connected major depressive and anxiety disorders?

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

11. The Veteran is hereby notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
12. Thereafter, the AOJ must readjudicate the issues.  If any benefit sought is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


